                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   8             v.                                         DENYING IN PART PLAINTIFF’S
                                                                                            SEALING MOTION AT ECF 395;
                                   9     ALPHABET INC., et al.,                             GRANTING IN PART AND DENYING
                                                                                            IN PART DEFENDANTS’ SEALING
                                  10                    Defendants.                         MOTION AT ECF 402
                                  11                                                        [Re: ECF 395, 402]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two administrative motions to seal: (1) Plaintiff’s motion to seal

                                  14   portions of Plaintiff’s opposition to Defendants’ motion to stay and exhibits thereto; and (2)

                                  15   Defendants’ motion to seal portions of its reply to its motion to stay and exhibits thereto. See ECF

                                  16   395; ECF 402. For the reasons discussed below, the Court GRANTS IN PART and DENIES IN

                                  17   PART each motion.

                                  18     I.   LEGAL STANDARD
                                  19          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  20   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  22   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  23   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  24   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  25   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  26   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  27   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  28   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                   1          Parties moving to seal documents must also comply with the procedures established by

                                   2   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   5   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   6   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   7   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   8   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   9   document” that indicates “by highlighting or other clear method, the portions of the document that

                                  10   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  11   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  12   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material
Northern District of California
 United States District Court




                                  13   is sealable.” Civ. L.R. 79-5(e)(1).

                                  14    II.   DISCUSSION
                                  15          The Court has reviewed Plaintiff and Defendants’ sealing motions and the declarations of

                                  16   the designating parties submitted in support thereof. The Court finds that the parties have

                                  17   articulated compelling reasons to seal certain portions of the submitted documents. The proposed

                                  18   redactions are generally narrowly tailored. The Court’s rulings on the sealing requests are set

                                  19   forth in the tables below.

                                  20         A. ECF 395 (Plaintiff’s Motion)
                                  21     ECF Document to be Sealed:                    Result                        Reasoning
                                         No.
                                  22    395-14 Plaintiff’s Opposition to     GRANTED as to the          Contains information related to
                                  23           Defendants’ Motion to         highlighted portions at    Defendants’ confidential
                                               Stay                          7:15-18; 7:20-21;          technology, business plans and
                                  24                                         7:24-27; 8:1-2.            strategy. Yaghmour Decl. ¶ 4,
                                                                                                        ECF 398-1. Disclosure of this
                                  25                                                                    information may have significant
                                                                                                        negative effects on Defendants’
                                  26                                                                    business. Id. ¶ 6.
                                  27    395-15 Exhibit 4                     DENIED.                    Defendants, the designating party,
                                                                                                        do not seek to seal any portion of
                                  28
                                                                                         2
                                   1   ECF     Document to be Sealed:            Result                       Reasoning
                                       No.
                                   2                                                              this document. See Defendants’
                                   3                                                              Response at 1–2, ECF 398.
                                       395-16 Exhibit 6                 GRANTED as to the         Contains information related to
                                   4                                    entire exhibit.           Defendants’ confidential
                                   5                                                              technology, business plans and
                                                                                                  strategy. Yaghmour Decl. ¶ 4,
                                   6                                                              ECF 398-1. Disclosure of this
                                                                                                  information may have significant
                                   7                                                              negative effects on Defendants’
                                                                                                  business. Id. ¶ 6.
                                   8
                                       395-17 Exhibit 7                 GRANTED as to the         Contains information related to
                                   9                                    entire exhibit.           Defendants’ confidential
                                                                                                  technology, business plans and
                                  10                                                              strategy. Yaghmour Decl. ¶ 4,
                                  11                                                              ECF 398-1. Disclosure of this
                                                                                                  information may have significant
                                  12                                                              negative effects on Defendants’
Northern District of California
 United States District Court




                                                                                                  business. Id. ¶ 6.
                                  13
                                       395-18 Exhibit 9                 GRANTED as to the         Contains information related to
                                  14                                    highlighted portions at   confidential business discussion
                                                                        704:1-7; 704:21-22;       with third parties. Knoblach Decl.
                                  15                                    705:21; 705:23-25.        ¶ 6, ECF 395-2. Disclosure of this
                                                                                                  information may cause economic
                                  16                                                              harm to Plaintiff and harm
                                  17                                                              Plaintiff’s relationships with third
                                                                                                  parties. Id. ¶ 10.
                                  18   395-19 Exhibit 10                GRANTED as to the         Contains information related to
                                  19                                    entire exhibit.           Defendants’ confidential
                                                                                                  technology, business plans and
                                  20                                                              strategy. Yaghmour Decl. ¶ 4,
                                                                                                  ECF 398-1. Disclosure of this
                                  21                                                              information may have significant
                                                                                                  negative effects on Defendants’
                                  22                                                              business. Id. ¶ 6.
                                  23   395-20 Exhibit 11                GRANTED as to the         Contains information related to
                                                                        entire exhibit.           confidential customer contracts
                                  24                                                              Knoblach Decl. ¶ 7, ECF 395-2.
                                  25                                                              Disclosure of this information may
                                                                                                  cause economic harm to Plaintiff
                                  26                                                              and harm Plaintiff’s relationships
                                                                                                  with third parties. Id. ¶ 10.
                                  27

                                  28
                                                                                   3
                                   1   ECF     Document to be Sealed:               Result                       Reasoning
                                       No.
                                   2   395-21 Exhibit 12                   GRANTED as to the         Contains information related to
                                   3                                       highlighted portions at   confidential customer
                                                                           207:1-20.                 conversations. Knoblach Decl.
                                   4                                                                 ¶ 8, ECF 395-2. Disclosure of this
                                                                                                     information may cause economic
                                   5                                                                 harm to Plaintiff and harm
                                                                                                     Plaintiff’s relationships with third
                                   6                                                                 parties. Id. ¶ 10.
                                   7   395-22 Exhibit 13                   GRANTED as to the         Contains information related to
                                                                           entire exhibit.           Defendants’ confidential
                                   8                                                                 technology, business plans and
                                   9                                                                 strategy. Yaghmour Decl. ¶ 4,
                                                                                                     ECF 398-1. Disclosure of this
                                  10                                                                 information may have significant
                                                                                                     negative effects on Defendants’
                                  11                                                                 business. Id. ¶ 6.
                                  12   395-23 Exhibit 14                   GRANTED as to the         Contains information related to
Northern District of California
 United States District Court




                                                                           entire exhibit.           potential partnership agreement
                                  13                                                                 with a third party. Knoblach Decl.
                                                                                                     ¶ 9, ECF 395-2. Disclosure of this
                                  14                                                                 information may cause economic
                                  15                                                                 harm to Plaintiff and harm
                                                                                                     Plaintiff’s relationships with third
                                  16                                                                 parties. Id. ¶ 10.

                                  17       B. ECF 402 (Defendants’ Motion)
                                  18   ECF Document to be Sealed:          Result                                Reasoning
                                       No.
                                  19   402-4   Defendants’ Reply to        GRANTED as to the         Portions at 5:6-7 contain
                                  20           Plaintiff’s Opposition to   highlighted portions at   information related to Defendants’
                                               Defendants’ Motion to       4:21-22; 4:24; 5:4;       confidential technology, business
                                  21           Stay                        5:6-7; 5:13.              plans and strategy. Yaghmour
                                                                                                     Decl. ¶ 4, ECF 402-1. Disclosure
                                  22                                                                 of this information may have
                                                                                                     significant negative effects on
                                  23
                                                                                                     Defendants’ business. Id. ¶ 6.
                                  24
                                                                                                     Portions at 4:21-22; 4:24; 5:4;
                                  25                                                                 5:13 contain information related to
                                                                                                     Plaintiff’s confidential
                                  26                                                                 conversations with third parties or
                                                                                                     Plaintiff’s confidential business
                                  27
                                                                                                     strategy. Ritchie Decl. ¶ 9, ECF
                                  28                                                                 405-1. Disclosure of this

                                                                                      4
                                   1   ECF     Document to be Sealed:            Result                          Reasoning
                                       No.
                                   2                                                                 information may cause serious
                                   3                                                                 economic injury to Plaintiff. Id.
                                                                                                     ¶ 10.
                                   4
                                                                        DENIED as to the             Plaintiff, the designating party for
                                   5                                    remainder.                   the remainder, does not seek to
                                                                                                     seal the remainder. See Plaintiff’s
                                   6                                                                 Response at 1, ECF 405.
                                   7   402-5   Exhibit F to Pransky     GRANTED as to the            Contains information related to
                                               Reply Decl.              portions marked by           Plaintiff’s confidential business
                                   8                                    Plaintiff, the designating   strategy. Ritchie Decl. ¶ 6, ECF
                                   9                                    party, at 120:20-22.         405-1. Disclosure of this
                                                                                                     information may cause serious
                                  10                                                                 economic injury to Plaintiff. Id.
                                                                                                     ¶ 10.
                                  11
                                                                        DENIED as to the             Plaintiff, the designating party for
                                  12
Northern District of California




                                                                        remainder.                   the remainder, does not seek to
 United States District Court




                                  13                                                                 seal the remainder. See Plaintiff’s
                                                                                                     Response at 1, ECF 405.
                                  14   402-6   Exhibit G to Pransky     GRANTED as to the            Contains information related to
                                  15           Reply Decl.              portions marked by           Plaintiff’s confidential customer
                                                                        Plaintiff, the designating   contracts. Ritchie Decl. ¶ 7, ECF
                                  16                                    party, at 133:6-8;           405-1. Disclosure of this
                                                                        133:16-18;                   information may cause serious
                                  17                                    133:22-23; 169:14;           economic injury to Plaintiff. Id.
                                                                        169:18-20; 169:23;           ¶ 10.
                                  18
                                                                        169:25; 170:4-6;
                                  19                                    170:13; 170:16-22;
                                                                        239:4-7; 239:18-25;
                                  20                                    240:1; 240:13-16;
                                                                        240:19-125.
                                  21
                                                                        DENIED as to the             Plaintiff, the designating party for
                                  22
                                                                        remainder.                   the remainder, does not seek to
                                  23                                                                 seal the remainder. See Plaintiff’s
                                                                                                     Response at 1, ECF 405.
                                  24
                                       402-7   Exhibit H to Pransky     DENIED.                      Plaintiff, the designating party,
                                  25           Reply Decl.                                           does not seek to seal any portion
                                                                                                     of this document. See Plaintiff’s
                                  26                                                                 Response at 1, ECF 405.

                                  27   402-8   Exhibit I to Pransky     GRANTED as to the            Contains information related to
                                               Reply Decl.              entire exhibit.              Defendants’ confidential
                                  28                                                                 technology, business plans and
                                                                                    5
                                   1     ECF      Document to be Sealed:              Result                          Reasoning
                                         No.
                                   2                                                                      strategy. Yaghmour Decl. ¶ 4,
                                   3                                                                      ECF 402-1. Disclosure of this
                                                                                                          information may have significant
                                   4                                                                      negative effects on Defendants’
                                                                                                          business. Id. ¶ 6.
                                   5
                                         402-9    Exhibit J to Pransky       GRANTED as to the            Contains information related to
                                   6              Reply Decl.                entire exhibit.              Defendants’ confidential
                                                                                                          technology, business plans and
                                   7                                                                      strategy. Yaghmour Decl. ¶ 4,
                                                                                                          ECF 402-1. Disclosure of this
                                   8                                                                      information may have significant
                                   9                                                                      negative effects on Defendants’
                                                                                                          business. Id. ¶ 6.
                                  10    402-10 Exhibit K to Pransky          GRANTED as to the            Contains information related to
                                  11           Reply Decl.                   portions marked by           Plaintiff’s confidential business
                                                                             Plaintiff, the designating   strategy. Ritchie Decl. ¶ 8, ECF
                                  12                                         party, at 677:10-13;         405-1. Disclosure of this
Northern District of California
 United States District Court




                                                                             677:15-19.                   information may cause serious
                                  13                                                                      economic injury to Plaintiff. Id.
                                                                                                          ¶ 10.
                                  14

                                  15                                         DENIED as to the             Plaintiff, the designating party for
                                                                             remainder.                   the remainder, does not seek to
                                  16                                                                      seal the remainder. See Plaintiff’s
                                                                                                          Response at 1, ECF 405.
                                  17
                                       III.    CONCLUSION
                                  18
                                               For the foregoing reasons, Plaintiff’s sealing motion at ECF 395 and Defendants’ sealing
                                  19
                                       motion at ECF 402 are each GRANTED IN PART and DENIED IN PART. For any request that
                                  20
                                       has been denied in whole or in part, if the designating party has not already publicly submitted the
                                  21
                                       properly redacted version of the documents, the submitting party shall file the unredacted (or
                                  22
                                       lesser redacted) documents into the public record no earlier than 4 days and no later than 10 days
                                  23
                                       from the filing of this order.
                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: January 22, 2019
                                  26
                                                                                        ______________________________________
                                  27                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  28
                                                                                         6
